Title: To Benjamin Franklin from Dumas, 15 December 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 15 Dec. 1778
J’ai cru devoir vous communiquer l’extrait ci-dessus, comme une suite de ce que je vous ai déjà confié sur cette affaire. Je répondrai une autre fois à Mr. Lee-même: car rien ne presse; & à dire vrai, je suis embarrassé comment lui dire sans offense, qu’il ne connoît pas l’état de cette rep., & que rien de ce qu’il dit ci-dessus n’est à propos ni juste. Si je parlois ainsi à un Hollandois, il me diroit que les avantages du Commerce sont toujours réciproques; sans quoi il ne se feroit jamais, ou il cesseroit bien vite; & que d’exclure la Hollande de celui de l’Amérique, feroit autant de tort à l’une qu’à l’autre.— On ne peut pas dire, que le Corps de la Nation ait fourni un seul Schelling à l’Angleterre. Les fonds Anglois sont, depuis plus d’un siecle, un objet de Commerce & de Jeu pour les particuliers ici comme par-tout ailleurs. Leur prodigieuse baisse prouve le discrédit où ils tombent peu à peu; & leur chûte complete entraîneroit certainement la ruine & la misere d’un prodigieux nombre de familles. Quand il seroit vrai que la Reine Elisabeth a généreusement assisté cette Rép. dans son origine (les Hollandois soutiennent qu’elle n’a jamais consulté que son propre salut & intérêts, & qu’à tous égards elle leur a vendu bien cher des secours, qui n’ont fait que les trahir à la fin) elle étoit maîtresse de le faire. Amsterdam ne l’est point, du moins pour le présent, de faire ce que Mr. L. demande. Nous avons ses voeux pour nous, & ses vigoureux efforts contre un puissant parti, influé & interessé contre nous; efforts progressifs, dont nous avons tout lieu d’attendre les plus heureux succès. Ces voeux & ces efforts ne sont point empty: ôter à notre ennemi des ressources contre nous, c’est bien réellement nous secourir. Tel est le sentiment de G—— F——; & c’est aussi le mien, qui serois bien mortifié s’il étoit mal fondé: car je devrois, en ce cas, me regarder comme placé tout aussi inutilement en ce pays pour le service des E. Unis, que vous l’observez, Monsieur, dans une de vos Lettres, de ceux envoyés avec plus d’éclat, et peut-être à grands fraix, en Allemagne & en Italie.
Demain les Etats se rassemblent. Je verrai peut-être notre Ami ce soir. De la Résolution qu’ils prendront, s’ensuivront bien des choses. Je suis avec un respectueux dévouement Monsieur, Votre très humble & très obéissant serviteur
Dumas
Je vous supplie, Monsieur, que cette Lettre reste entre nous.Passy à S.E. Mr. Franklin M. Plenip. des E.U.
 
Addressed: à Son Excellence / Monsieur le Dr. Franklin, Esqr. / Min. Plénipe. des Etats-Unis / de l’Amérique, à Passy./.
Notation: M. Dumas to B. Franklin 15 Decr. 78.
